Citation Nr: 0722920	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  00-22 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post- 
traumatic stress disorder (PTSD) prior to December 21, 2004, 
and to a rating in excess of 50 percent since December 21, 
2004.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Waco RO.  The veteran 
subsequently relocated to Ohio, and the RO in Cleveland has 
current jurisdiction over the matters at issue.

By November 1999 and subsequent rating decisions, the RO 
continued a 30 percent rating for PTSD, and by August 2000 
rating decision, the RO denied entitlement to TDIU.

An April 2003 Board decision denied an effective date earlier 
than August 7, 1998, for the assignment of a 10 percent 
disability rating for a right knee disability.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and that matter will not be 
addressed herein.

In April 2003 the Board remanded the issue of entitlement to 
a TDIU rating for additional development.

The Board remanded the case in July 2004 for additional 
evidentiary development.

An April 2005 rating decision granted an increased rating of 
50 percent for PTSD effective December 21, 2004.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, this matter continues 
before the Board.

In May 2005 the veteran filed an alleged notice of 
disagreement to the April 2005 rating decision, including the 
effective date for the increase to a 50 percent rating.  
However, these matters are already developed for appellate 
consideration and do not require a separate notice of 
disagreement.

In a December 2005 decision, the Board denied entitlement to 
a rating in excess of 30 percent for PTSD prior to December 
21, 2004 and to a rating in excess of 50 percent since 
December 21, 2004.  The Board also denied entitlement to 
TDIU.  The veteran appealed these issues to the Court.  In a 
January 2007 Joint Motion for Partial Remand, the parties 
asked that the aforementioned issues be remanded for action 
outlined in the motion.  That month, the Court granted the 
motion.

In an August 2006 VA Form 9 pertaining to a claim not at 
issue herein, the veteran wondered why other issues allegedly 
in appellate status were not addressed.  The Board observes 
that its December 2005 decision at issue herein also 
addressed the issues of entitlement to increased ratings for 
diabetes mellitus and a right knee disability and entitlement 
to service connection for a skin disability due to Agent 
Orange exposure and that the January 2007 joint motion for 
remand specifically indicated that these issues were no 
longer on appeal.  The veteran inquired about the status of 
his TDIU claim.  It is being addressed herein.  The veteran 
also inquired regarding his claim of entitlement to an 
effective date earlier than August 7, 1998 for the assignment 
of a 10 percent rating for a service-connected right knee 
disability.  That issue was certified to the Court, and the 
record does not reflect the Court's ruling in the matter.


FINDINGS OF FACT

1.  Prior to December 21, 2004, the veteran's service- 
connected PTSD was manifested by mild to moderate PTSD and no 
global assessment of function (GAF) score below 55.

2.  Since December 21, 2004, the veteran's GAF scores have 
ranged between 45 and 50, and the veteran has been shown 
capable of handling his finances, performing the activities 
of daily living, pursuing continuing education, and operating 
a recording studio.  

3.  The veteran has been granted service connection for PTSD 
rated 50 percent disabling; diabetes mellitus rated 20 
percent disabling; a right knee disability rated 10 percent 
disabling; and left ear hearing loss rated zero percent 
disabling; his combined disability rating is 60 percent.

4.  The medical and other evidence of record demonstrates 
that the service-connected disabilities, alone, do not render 
the veteran unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for PTSD prior to 
December 21, 2004 is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 
4.21, 4.126(a), 4.127, Diagnostic Code 9411 (2006).

2.  A rating in excess of 50 percent for PTSD from December 
21, 2004 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3 4.7, 4.21, 
4.126(a), 4.127, Diagnostic Code 9411 (2006).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in June 2001, December 2004, August 2005, and 
December 2005 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims and to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to element (5), effective date, the Board finds that such 
matter is rendered moot in light of the Board's decision 
below.  The claims are denied, and no effective dates will be 
assigned.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records and Social 
Security Administration (SSA) records.  The veteran has also 
been afforded several VA medical examinations in furtherance 
of the claims, as required in some circumstances by VCAA.  
The veteran indicated in May 2007 that he had no further 
evidence to submit.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected PTSD has been rated 30 
percent disabling before December 21, 2004 and 50 percent 
disabling since 2004.  

Under the criteria for evaluating service-connected 
psychiatric disabilities that have been in effect since 
November 7, 1996, when evaluating a mental disorder, 
consideration will be given to the frequency, severity, and 
duration of symptoms, the length of remissions and capacity 
for adjustment during that time.  The evaluation will be 
based on all evidence of record and not solely an examiner's 
assessment of the level of disability.  38 C.F.R. § 4.126(a).  
While social impairment is considered, a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.

"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th Ed. 1994)."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

By January 1998 decision, the Board denied an evaluation in 
excess of 30 percent for service-connected PTSD. 

On April 1999 VA mental disorders examination, the examiner 
noted that the veteran's difficulty in controlling his temper 
resulted from his bipolar disorder.  The veteran also 
reported anxiety, fluctuating appetite and weight, and that 
he had been divorced for years.  He indicated that he had not 
worked since 1993 and reported a work-related back injury.  
Objectively, there was no suicidal ideation, and thought 
processes were clear, organized, and logical.  He seemed 
jittery when discussing PTSD.  There were no apparent visual 
or auditory hallucinations.  His affect was appropriate.  
Memory was grossly intact.  The veteran stopped taking his 
psychotropic medication.  His pattern of anger, anxiety, and 
dreams was consistent with PTSD.  The examiner diagnosed PTSD 
and bipolar disorder and assigned a GAF score of 60 due to 
moderate symptomatology and opined that the veteran's lack of 
employability was due to physical ailments and not PTSD.

Later in April 1999, the veteran was afforded a VA PTSD 
examination.  In the examination report, the examiner noted 
that the veteran had been married three times and that there 
had been no psychiatric hospitalizations since his PTSD was 
last evaluated in October 1996.  The veteran reported not 
receiving VA outpatient treatment or taking psychotropic 
medication.  He stated he had a recording studio and played a 
musical instrument in conjunction with writing and recording 
his own music.  He reported receiving SSA disability 
benefits.  He indicated a problem with his anger.  He 
reported handling stress either by becoming depressed or by 
withdrawing.  He had suicidal ideation, but asserted that the 
suicidal feelings were not as strong as they once were.  He 
performed similarities and differences easily and proverbs 
well.  On mental status examination he was neat, pleasant, 
likeable, cooperative, goal oriented, and fully oriented.  He 
was able to organize his thoughts and express himself.  He 
had a sense of humor.  His affect was blunted.  His mood was 
mildly down.  He had no psychoses, delusions, hallucinations, 
or organicity.  His memory and judgment were good.  He had 
some insight.  The examiner felt that the veteran's music and 
sense of humor help him.  The diagnoses were mild chronic 
PTSD and bipolar disorder, which appeared to be in mild 
remission.  A GAF score of "about 70" was assessed.

In a December 1999 statement, a VA physician asserted that 
the veteran was receiving treatment at the Center for Stress 
Recovery at the Brecksville VA Medical Center (MC) and that 
he had chronic PTSD and bipolar disorder and that he could 
not work due to the severity of the aforementioned illnesses.

In March 2000, the veteran was afforded a VA PTSD 
examination.  The examination report reflects that the 
veteran's chief complaint was low back pain.  He had worked 
after service in construction, as a coordinator in business, 
and in sales.  He was last employed in 1991.  He complained 
of combat flashbacks and getting into fights.  He tried to 
isolate himself to avoid physical confrontations.  He also 
complained of occasional depression.  He reportedly received 
VA outpatient psychiatric treatment and took medication for 
his back problems.  On mental status evaluation, the veteran 
was neatly dressed and groomed.  His psychomotor activity was 
normal.  He spoke with a normal rate and volume.  His mood 
was euthymic and his affect was appropriate.  He was fully 
oriented.  The veteran reported that his memory was not good, 
but on examination, he could recite and recall 7 digits 
forward and 5 backward, which was within the normal range.  
He could accurately add, subtract, multiply, and divide 
numbers.  He could change fractions to percentages and do 
square roots.  He had good judgment.  He gave abstract 
interpretations to proverbs.  He admitted having anger and 
impulses to hurt others and had plans to do so but felt that 
he would not.  He reported being depressed and having 
suicidal thoughts at times.  He had made a suicidal gesture 
in 1992 but had no plans for suicide in the future.  He 
reported that in the past he had had auditory and visual 
hallucinations.  With respect to functional limitations, he 
was able to bath, dress, and tend to personal hygiene.  He 
could cook, clean, and do laundry.  His social functioning 
appeared to be adequate.  He was able to visit outside the 
home and talk on the phone.  He reported that his reaction to 
stress was to withdraw and try to avoid fights.  The examiner 
diagnosed PTSD and assessed a GAF score of 70.  The examiner 
opined that the veteran's PTSD was not sufficiently severe to 
render him incapable of employment.  

A March 2000 private psychological evaluation report 
indicates that the veteran reportedly last worked in 
September 1993 due to a conflict with his boss.  He asserted 
that he would have difficuly working because he could not 
interact with others.  He indicated that he was receiving 
psychiatric treatment through VA but was not taking 
prescribed psychotropic medication.  Indeed, he stopped 
taking lithium, Depakote, and several antidepressants two and 
a half years prior.  On examination, the veteran was fully 
oriented, he was appropriately dressed, and his grooming and 
hygiene were good.  He was cooperative but had some 
difficulty concentrating.  His speech was slightly pressured, 
but his affect was appropriate.  He reported a flashback that 
occurred two months before.  He complained of anxiety 
symptoms.  There was no objective evidence of hallucinations.  
His thinking was generally logical but tangential.  There was 
no loosening of associations, but the veteran's judgment was 
slightly impaired.  The veteran complained of memory 
problems.  He admitted suicidal ideation but denied any 
active plan.  His eye contact was adequate.  His sleep was 
somewhat disturbed.  The examining psychologist diagnosed 
bipolar disorder and PTSD and assessed a GAF score of 55.  
The psychologist indicated that the veteran's ability to 
relate to fellow workers and supervisors was markedly 
impaired.

VA outpatient treatment records dated from 2000 to 2005 
reflect that the veteran received almost continuous 
psychiatric and psychological treatment

On December 2004 VA psychiatric examination, the veteran 
stated that he had not worked since 1993 and that he spent 
his leisure time composing, playing, and recording music.  He 
was sent to school by VA to learn audio engineering and had a 
recording studio in his home.  He was receiving PTSD 
treatment once a month at the Brecksville VAMC.  The veteran 
denied taking psychotropic medication.  Regarding PTSD, the 
veteran had nightmares three or four times a month, daily 
intrusive thoughts, and flashbacks every few months.  He was 
hypervigilant but denied an exaggerated startle response.  
The veteran's primary problem was extreme irritability and 
that he had trouble interacting with others and lost several 
jobs due to his temper.  The veteran denied trouble with the 
law due to assaultive behavior.  Objectively, the veteran was 
neatly groomed with good hygiene.  He was fully oriented, and 
there were no apparent difficulties with attention, 
concentration, or memory.  His judgment appeared reasonably 
intact, and attention, concentration, and memory appeared to 
be unimpaired.  His abstract reasoning ability was good.  The 
veteran's mood was described as good, and the veteran 
indicated that he had periods of depression and suicidal 
ideation in the past and that such thoughts had not plagued 
him in eight years.  He had more recent vague ideation but no 
plans or attempts.  There was no evidence of a thought 
disorder, hallucinations, or delusions.  The examiner opined 
that the veteran exhibited symptoms consistent with mild 
PTSD, and it did not appear that the frequency of symptoms 
had changed significantly in several years.  Further, the 
examiner asserted that although the veteran's irritability 
and difficulty in getting along with others was a handicap in 
the employment arena, he managed to complete several 
educational courses without becoming enraged and quitting, 
and the veteran's anger has never caused him to get into 
trouble with the law or to become physically violent.  The 
veteran did indeed establish relationships with others, both 
romantic and platonic.  He was able to perform the activities 
of daily living on his own, his behavior seemed appropriate, 
and he was competent to handle his own finances.  The 
examiner diagnosis PTSD and bipolar disorder by history and 
assessed a GAF score of 50.

On September 2005 VA psychiatric examination, the veteran was 
fully oriented and appropriately groomed and dressed.  He had 
adequate judgment and insight.  There was no evidence of 
memory impairment or evidence of impaired thought processes.  
The veteran denied suicidal ideation and homicidal ideation 
as well as the presence of auditory or visual hallucinations.  
On interview, the veteran initially reported that his PTSD 
symptoms were unchanged by then indicated that they were more 
severe in the previous week due to an anniversary of a 
traumatic event.  Psychological testing suggested exaggerated 
responses.  The results were consistent with PTSD.  The 
examiner diagnosed chronic PTSD and assigned a GAF score of 
45.  The examiner opined that the veteran's PTSD was likely 
to cause moderate impairment in the ability to maintain 
gainful employment.

Evaluation in excess of 30 percent prior to December 21, 2004

The Board is of the opinion that an evaluation in excess of 
30 percent for PTSD is not warranted before December 21, 
2004.  During this period, the veteran was afforded several 
VA psychiatric evaluations.  Each time, his PTSD was 
characterized as no more than moderate, and his GAF scores 
ranged from 55 to 70 indicative of mild to moderate 
symptomatology.  The Board emphasizes that the veteran's PTSD 
was no more than mild to moderate despite the fact that he 
was not taking psychotropic medication.  The veteran's 
thought processes, speech, insight, and judgment were good, 
and there was no evidence of delusions or hallucinations.  
Indeed, he has been consistently described as fully oriented 
and able to maintain employment.  The foregoing symptoms 
correspond to the criteria for a 30 percent evaluation for 
PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation for PTSD would involve such 
manifestations as flattened affect, abnormal speech, frequent 
panic attacks, memory impairment, decreased judgment, and 
disturbed abstract thinking.  These manifestations are 
missing.  A 50 percent evaluation is also indicative of an 
inability to maintain effective work and social 
relationships.  The veteran admittedly has trouble 
interacting with others but VA examiners have consistently 
opined that the veteran was able to work despite his 
interpersonal problems.  Thus, again, alleged employment 
difficulties are insufficient to warrant a 50 percent 
evaluation for the period before December 21, 2004.  Id.

The Board acknowledges that in December 1999, a VA physician 
opined that the veteran was unable to work due to PTSD.  The 
physician, however, provided no rationale for his assertions, 
and the Board finds the comprehensive VA examination reports 
cited above more credible that simple, unsubstantiated 
assertions.  The Board reminds the veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).

Regarding the private psychologist's opinion that the veteran 
was unable to work due to his inability to get along with 
others, the Board finds this opinion less persuasive that 
those of the VA examiners because it is unclear whether the 
psychologist had access to the claims file and to the 
veteran's pervious psychiatric history.  The VA examiners, in 
contrast, had full access to the foregoing information in 
reaching their conclusions, and the Board, therefore, credits 
the VA psychiatric opinions.  Id.  

The parties to the Joint Motion for Remand cite a January 
1999 VA progress note reflecting that the veteran expressed 
homicidal ideation toward his step mother as a justification 
for a rating in excess of 30 percent for PTSD.  The January 
1999 comment appears aberrational, as the comprehensive VA 
psychiatric examination reports make no reference to 
homicidal ideation.  Indeed, even the VA psychiatrist, who in 
December 1999 asserted that the veteran could not work, did 
not mention homicidal ideation.  In March 2000, the veteran 
might well have indicated an impulse to hurt others, but this 
too is no justification for a rating in excess of 30 percent 
for PTSD.  The veteran has been suffering from PTSD for many 
years and does not appear to have caused grave harm to 
anybody and has not had any trouble with the law.  
Presumably, if he had sincere compulsions to harm others, 
there would have been a record of arrests and other legal 
repercussions.  Indeed, as the parties noted, the veteran is 
able to avoid conflict very affectively by isolating himself.  
In sum, the Board does not find evidence of any serious or 
credible lack of impulse control that would render a 30 
percent disability rating for PTSD inadequate for the period 
before December 21, 2004. 

PTSD 50 percent since December 21, 2004

The Board is of the opinion that an evaluation in excess of 
50 percent is not warranted for the veteran's PTSD for the 
period commencing on December 21, 2004.

A 70 percent evaluation for PTSD during this period would 
entail such symptoms as impairment in judgment, thinking, 
mood, suicidal ideation, obsessional rituals, illogical 
speech, near continuous panic and depression, an inability to 
function independently, and impaired impulse control.  Such 
symptoms are largely absent in the period in question.  The 
veteran has expressed depression and suicidal ideation but 
indicated that these were primarily feelings that existed in 
the past.  He had no plan and made no attempts of suicide.  
Indeed, he was able to pursue and complete VA-sponsored 
training that enabled him to operate his own recoding studio, 
and the evidence does not reflect that he was ever too 
depressed to pursue his musical interests.  Furthermore, 
while the veteran asserts that he cannot get along with 
others because of his temper, his impulse control appears to 
be in check.  He did complete his studies which would not 
have been possible, presumably, without impulse control, and 
he has had no arrests or other legal problems that would 
likely have resulted from a true lack of impulse control.  
The Board does not dispute the fact that the veteran's 
"people skills" might not be exceptional, but he appears 
perfectly able to exercise sufficient judgment and control to 
avoid unpleasant consequences.  The veteran lacks other 
manifestations that would entitle him to 70 percent 
evaluation for PTSD.  He does no exhibit spacial 
disorientation and does not neglect personal hygiene.  
Moreover, he has maintained a GAF score of 45 to 50, 
indicative of serious but not severe symptoms.  The veteran 
has been able to maintain such GAF scores despite his refusal 
to take psychotropic medication.  The Board emphasizes, 
moreover, that the veteran has not been psychiatrically 
hospitalized during the period in question, has been able to 
function independently, perform the activities of daily 
living, and handle his finances.  He did, moreover, maintain 
some relationships, both platonic and romantic.  Finally, the 
December 2004 and September 2005 VA examiners opined that the 
veteran's ability to work was somewhat impaired by PTSD.  
They did not opine that the veteran's PTSD constituted an 
effective bar to pursuing and maintaining employment.  In 
short, the criteria for an evaluation of 70 percent for PTSD 
are not met from December 21, 2004, and an evaluation in 
excess of 50 percent for PTSD after that date is denied.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The parties to the Joint Motion for Remand suggest that the 
veteran's own assertions that he had not worked since 1993 
due to interpersonal difficulties are sufficient to uphold a 
conclusion that the veteran cannot work.  The veteran's 
assertions in this regard are self serving.  There is no 
concrete evidence showing that he had lost jobs due to PTSD, 
and an inability to work in 1993 does not necessarily reflect 
any current problems in that arena.

There is no precedent for the proposition that an SSA 
determination regarding PTSD is binding upon the Board.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  The bulk of the competent evidence suggests 
that the veteran is able to work, even if that ability is 
somewhat impaired by PTSD.  The Board has no information 
regarding whether the veteran's ability to work would be 
improved with the use of psychotropic medication.  In any 
event, it appears that his PTSD does not preclude all 
employment.  He has had no psychiatric hospitalizations 
during the periods in question.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



TDIU 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.  In reaching such a determination, 
the central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.

The veteran asserts that he had not been able to work since 
1993.  The objective evidence regarding the veteran's ability 
to work is equivocal.  Multiple VA examiners have opined 
either that the veteran was able to work or that the ability 
to work was somewhat impaired.  A private psychological 
report dated in March 2003 reflected that the veteran's PTSD 
effectively precluded employment, and a 1999 unsubstantiated 
assertion of a VA psychiatrist reflected that PTSD prevented 
gainful employment.  

The veteran has been granted service connection for PTSD 
rated 50 percent disabling; diabetes mellitus rated 20 
percent disabling; a right knee disability rated 10 percent 
disabling; and left ear hearing loss rated zero percent 
disabling; his combined disability rating is 60 percent.  See 
38 C.F.R. § 4.25.

SSA disability benefits were granted in part for the 
veteran's anxiety disorders.  

Regardless of the foregoing, and without discussing the 
relative credibility of the foregoing medical opinions, TDIU 
benefits cannot be granted under section 4.16(a) because the 
veteran does not have one service-connected disability that 
is rated 60 percent disabling and his multiple service-
connected disabilities do not amount to a combined 70 percent 
disability rating.  See 38 C.F.R. § 4.25.  Further, with 
consideration of the forgoing analysis a preponderance of the 
evidence is against a finding that the veteran's service 
connected disabilities cause him to be unable to obtain and 
retain substantially gainful employment.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


